DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-19 are rejected under 35 U.S.C. 112(b).
Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 103.
Claims 2 and 14 are objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, they recite “a high frequency signal”, wherein the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of 
Regarding claims 2 and 14, they recite “a large quantity of negative charges”, wherein the term “large” is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, it is not clear how high the frequency is quantified as “high frequency”.
Regarding claims 2-7, they are also rejected for the same reason as rejected in claim 1, and they depend on all claim limitations of claim 1.
Regarding claims 9-11, 14-15 and 17-19, they are also rejected for the same reason as rejected in claim 8, and they depend on all claim limitations of claim 8.
Regarding claims 12-13 and 16, they are also rejected because they depend on all claim limitations of claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 3-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2009/0217964), and further in view of Kumar et al. (WO 2018/049277 A1 found in the IDS dated 03/02/2021).
Regarding claims 1 and 8, Gilmore teaches a degradation phenomenon treatment apparatus (e.g. figures 1 and 10, paragraphs [0025], and [0058]), comprising: 
a photovoltaic module (e.g. figures 1 and 10, photovoltaic array 102 (or 1002)) and a signal generator coupled to the photovoltaic module (e.g. figures 1 and 10, Charge Abatement 104 (or 1004) couples to photovoltaic array 102 (or 1002)), wherein the signal generator is configured to generate a signal (e.g. figures 1 and 10, paragraph [00058], Charge Abatement 104 (or 1004) generates a signal applied to photovoltaic array 102 (or 1002)); and 
wherein the signal generator is configured to apply the signal to the photovoltaic module when a degradation phenomenon occurs in the photovoltaic module to release charges accumulating in the photovoltaic module to protect the photovoltaic module and suppress or eliminate the degradation phenomenon (e.g. figure 1 and 10, paragraphs [0024]-[0025] and [0058], Charge Abatement 104 or (1004) the voltage signal to sweep undesirable charges accumulated on surfaces of the photovoltaic array 102 (or 1002) so that photovoltaic array 102 (or 1002) is operating at nominal efficiency, when sweeping the undesirable accumulated charge, the photovoltaic array 102 (or 1002) is protected from the undesirable accumulated charge), 


    PNG
    media_image1.png
    409
    446
    media_image1.png
    Greyscale

Gilmore is silent with regard to wherein the signal being a high frequency signal.
Kumar teaches a signal generator is configured to generate a high frequency signal (e.g. figure 1, page 2: lines 29-35, high frequency pulse generator 102 generate a high frequency signal).

    PNG
    media_image2.png
    247
    632
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gilmore by applying the teaching of Kumar to explicitly have wherein the signal generator is configured to generate a high frequency signal, for the purpose of increasing power generation efficiency by applying the signal at high frequency to remove the undesired accumulated charge faster and/or more efficiently (e.g. Kumar, page 2: lines 29-35) .
Regarding claims 3 and 15, combination of Gilmore and Kumar teaches wherein the applying a high frequency signal to the photovoltaic module comprises at least one of the following: applying the high frequency signal between a positive electrode and a negative electrode of the photovoltaic module (e.g. Gilmore, figure 10, apply voltage signal between positive and negative of the arrays 1014 and 1016); if the photovoltaic module comprises a frame, applying the high frequency signal between the positive electrode and the frame of the photovoltaic module; if the photovoltaic module comprises the frame, applying the high frequency signal between the negative electrode and the frame of the photovoltaic module; or if the photovoltaic module comprises the frame and the positive electrode and the negative electrode of the photovoltaic module 
Regarding claims 4 and 16, combination of Gilmore and Kumar teaches wherein the high frequency signal is an alternating-current signal or a combination of the alternating-current signal and a direct-current signal (e.g. Kumar, figure 5, waveguide 502/518 generates wave which is an alternating-current signal). 
Regarding claims 5 and 17, combination of Gilmore and Kumar teaches wherein the high frequency signal generates m energy levels in the photovoltaic module, enabling electrons and electron holes to jump between the m energy levels when the photovoltaic module is exposed to light, thereby reducing a probability of recombination of the electrons and the electron holes and increasing the electricity generation efficiency of the photovoltaic module, wherein m is a positive integer (e.g. Kumar, figure 20, page 10: lines 10-30, electron holes jumps between energy bands 2042 and 2040 where large energy gaps reduces the recombination of the electrons and the electron holes; therefore, increases the power generation of the photovoltaic module). 
Regarding claims 6 and 18, combination of Gilmore and Kumar teaches wherein a frequency of the high frequency signal ranges from 0.1 MHz to 100 THz (e.g. Kumar, page 2: lines 29-35, greater than 1 GHz). 
Regarding claim 7 and 19
Regarding claim 9, combination of Gilmore and Kumar teaches further comprising a controller, wherein the controller is configured to adjust, based on a first signal, the high frequency signal generated by the signal generator to suppress or eliminate the degradation phenomenon after the high frequency signal is applied to the photovoltaic module, wherein the first signal is an open-circuit signal, a short-circuit signal or an output-power signal between a positive electrode and a negative electrode of the photovoltaic module (e.g. Gilmore, figure 10, paragraph [0049], Control logic 1022 configured to vary the voltage applied to the arrays based on drive signal 1024). 
Regarding claim 10, combination of Gilmore and Kumar teaches wherein the high frequency signal is obtained when the first signal is a target signal, wherein the target signal is any one of the following: a maximum open-circuit signal, a maximum short-circuit signal, or a maximum output-power signal (e.g. Gilmore, figure 10, paragraph [0054], applied maximum permissible voltage across either array 1014 or 1016), wherein the maximum open-circuit signal is a maximum voltage signal or a maximum current signal between the positive electrode and the negative electrode of the photovoltaic module when the positive electrode and the negative electrode of the photovoltaic module are open-circuited; wherein the maximum short-circuit signal is a maximum current signal between the positive electrode and the negative electrode of the photovoltaic module when the positive electrode and the negative electrode of the photovoltaic module are short-circuited; and wherein the maximum output-power signal is a voltage signal or a current signal between the positive electrode and the negative electrode of the photovoltaic module under a maximum output power between the positive electrode and the negative electrode of the photovoltaic module (e.g. Gilmore, 
Regarding claim 11, combination of Gilmore and Kumar teaches further comprising a coupling and impedance matching circuit, wherein the coupling and impedance matching circuit is configured to transmit the high frequency signal generated by the signal generator to apply the high frequency signal to the photovoltaic module (e.g. Gilmore, figure 10, couple switches and it is obvious to have require impedance matching circuit because without impedance matching circuit signal reflection will occurs which reduces signal quality, for the purpose of preventing signal reflection to improve signal quality). 
Regarding claim 12, combination of Gilmore and Kumar teaches further comprising a decoupling circuit, wherein the decoupling circuit is configured to filter an electrical energy signal generated by the photovoltaic module to obtain a direct-current signal generated by the photovoltaic module (e.g. Gilmore, figures 1-2, paragraph [0024], inverter 108 receive DC signal generated by photovoltaic array). 
Claim 13 and is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2009/0217964) in view of Kumar et al. (WO 2018/049277 A1 found in the IDS dated 03/02/2021), and further in view of Borup et al. (US 9,287,712).
Regarding claim 13, combination of Gilmore and Kumar teaches further comprising an inverter, wherein the inverter is configured to convert the direct-current signal generated by the photovoltaic module into a corresponding alternating-current signal (e.g. Gilmore, figures 1-2, paragraph [0024], inverter 108 converts the DC signal 
However, combination of Gilmore and Kumar is silent with regard to the alternating-current signal which is transmitted to a power grid to supply power.
Borup teaches alternating-current signal which is transmitted to a power grid to supply power (e.g. figure 7, column 6: lines 29-51, PV string 3 coupled to inverter 4 to generate AC power supplied to AC outputs 19 that are connected to power grid 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gilmore and Kumar by applying the teaching of Borup to explicitly have have the alternating-current signal which is transmitted to a power grid to supply power, for the purpose of obtaining clean power energy as energy source such as from the sun in order to reduce carbon footprints. 
Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) rejections of claims 2 and 14 are properly overcome without broadening their scopes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858